Citation Nr: 1009402	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-09 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
migraine headaches.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
nasal disability manifested by nose bleeds.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


REMAND

The Veteran had active military service from February 1987 to 
February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

On his VA Form 9 (Appeal to Board of Veterans' Appeals), 
received by the RO in March 2008, the Veteran requested a 
hearing before a member of the Board.  In September 2009, the 
RO sent the Veteran a letter informing him that he would be 
scheduled for a videoconference hearing before the Board to 
take place on October 13, 2009.  Later in September 2009, the 
Veteran submitted a motion to reschedule the hearing.  The 
Board granted the motion in March 2010.  Accordingly, the 
case must be remanded in order to provide the Veteran with an 
opportunity to present testimony during a videoconference 
hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.700 (2009).

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a 
videoconference hearing before a member 
of the Board.  Notify the Veteran of the 
date and time of the hearing.  Allow the 
Veteran and his representative an 
opportunity to prepare for the hearing.  
The claims file should be returned to the 
Board in advance of the hearing.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

